        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES

        v.                                                Criminal No. 16-CR-10343-ADB
                                                          REDACTED VERSION
MICHAEL L. BABICH et al.,

    Defendants.



               DEFENDANTS’ OPPOSITION TO THE GOVERNMENT’S
              MOTION TO EXCLUDE OR, ALTERNATIVELY, TO LIMIT
              TESTIMONY AND EVIDENCE FROM DEFENSE EXPERTS

       In its motion to exclude Defendants’ experts, the government is trying to have it both

ways—applying one set of rules to Defendants and another to itself. First, the government

complains that Defendants’ expert disclosures are insufficient, even though the government

identified its own experts in brief, boilerplate disclosures. Second, the government objects to

potential testimony by some of Defendants’ experts regarding the regulatory regime that governs

the distribution of controlled substances as improper legal opinion, even though the government

disclosed regulatory experts using nearly identical language. Finally, the government attacks

expert testimony that is intended to help the jury understand certain common practices in the

pharmaceutical industry, even though the government intends to argue at trial that Insys deviated

from common industry practices.

       In each case, the government’s arguments fail. Defendants’ expert disclosures satisfy Rule

16. Indeed, given that Defendants’ experts will be largely reactive to the government’s case, it is

simply not possible for Defendants to provide the government with the level of detail it demands.

Moreover, the government has failed to articulate what portions of the disclosures it believes to be

insufficient, and it has never previously complained about them in the more than two months since
           Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 2 of 18



it received them. And, to the extent the Court has any concerns about any aspect of Defendants’

disclosures, the proper remedy would be supplementation and not exclusion. The government’s

substantive objections are equally meritless. The government has put the regulatory regime at

issue, and Defendants must be permitted to respond. If the government intends to persist in its

strategy of villainizing Defendants for allegedly straying from industry norms, Defendants must

be allowed to present contrary, admissible evidence. The government’s motion should be denied

in full.

                                                 FACTS

           The government has disclosed its intent to present testimony from nine expert witnesses,

one “financial summary witness,” and two “other medical” witnesses. See Ltr. from N. Yeager to

Defense Counsel (Aug. 1, 2018) (initial expert disclosure), Dkt. No. 584-2; Ltr. From N. Yeager

to Defense Counsel (Sept. 28, 2018) (Ex. 1) (adding Dr. Stephen Thomas after disqualification of

Dr. Christopher Gilligan); Ltr. from N. Yeager to Defense Counsel (Nov. 11, 2018) (Ex. 2) (adding

Joseph Rannazzisi). Defendants, in turn, disclosed that they may present testimony from nine

expert witnesses, both on affirmative topics and to rebut expected testimony from the

government’s experts. See Ltr. from B. Wilkinson to N. Yeager (Oct. 1, 2018) (initial expert

disclosure), Dkt. No. 584-1; Ltr. from B. Wilkinson to N. Yeager (Nov. 12, 2018) (Ex. 3) (rebuttal

expert disclosure).

           Defendants’ proposed experts include:

           1. Dr. Lisa Stearns, Dr. Wilfred Hynes, and Dr. William Rosenberg, who may testify

              regarding “the practice of pain-management medicine,” Dkt. No. 584-1 at 2–4, and

              may also rebut the testimony of the government’s medical witnesses if the

              government’s experts are permitted to testify, id. at 1; Ex. 3 at 1;




                                                    2
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 3 of 18



       2. Jodi Avergun and Larry Cote, who were disclosed to address “DEA registration and

          oversight of controlled substances,” “the responsibilities of controlled-substance

          registrants,” and “direct shipment of Schedule II controlled substances between a

          manufacturer and a retail pharmacy,” among other topics, Dkt. No. 584-1 at 4–5, and

          may rebut the testimony of the government’s own experts on regulatory issues, Todd

          Prough and Joseph Rannazzisi,1 id. at 1; Ex. 3 at 2;

       3. Heather Bates and John MacDonald, who will testify in response to the government’s

          allegations using various data analyses, explain Insys’s compliance program, and

          present “summary testimony” concerning “Insys’s financial situation and Dr. Kapoor’s

          financial relationship with the company,” Dkt. No. 584-1 at 5–8, and may rebut the

          testimony of the government’s data analysis experts and its “financial summary

          witness,” Ex. 3 at 2;

       4. Todd Edgar, who will address “insurance reimbursement,” including “the role of prior

          authorization,” “processes for determining coverage of specialty drugs,” “and the role

          of drug formularies and other payer guidelines,” among other things, Dkt. No. 584-1 at

          6–7; and

       5. Professor Jesse Fried, who will describe Insys’s corporate structure, explain the roles

          of various company leaders, and present “summary testimony” concerning “Insys’s

          financial situation and Dr. Kapoor’s financial relationship with the company,” Dkt. No.

          584-1 at 7, and may rebut the testimony of the government’s “financial summary

          witness,” Ex. 3 at 2.


1
 As explained in Defendants’ motion to exclude Mr. Rannazzisi’s testimony, Dkt. No. 580, Mr.
Rannazzissi should be excluded from the case, and the Court should reject the government’s
belated attempt to rebrand him as a pure fact witness for its case in chief.


                                               3
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 4 of 18



       For more than two months after Defendants disclosed their experts, the government

appeared satisfied: It never asked Defendants to clarify or expand upon those descriptions. Then,

on December 5, 2018, just over seven weeks before trial, the government filed a motion to exclude

or limit the testimony of each of Defendants’ experts.

                                      LEGAL STANDARD

       Federal Rule of Criminal Procedure 16 requires that a party seeking to present an expert’s

testimony describe “the witness’s opinions, the bases and reasons for those opinions, and the

witness’s qualifications.” Fed. R. Crim. P. 16(a)(1)(G). Rule 16 is “designed to give opposing

counsel notice that expert testimony will be presented, permitting ‘more complete pretrial

preparation’ by the opposing side, such as lining up an opposing expert, preparing for cross-

examination, or challenging admissibility on Daubert or other grounds.” United States v. Nacchio,

519 F.3d 1140, 1151 (10th Cir. 2008) (quoting Fed. R. Crim. P. 16, 1993 Advisory Comm. Notes),

vacated in part on other grounds on reh’g en banc, 555 F.3d 1234 (10th Cir. 2009). Rule 16

disclosures in criminal cases need not be as extensive as the disclosures required of an expert

witness in a civil case. “Unlike under the civil rules, an expert in a criminal case is not required

to present and disclose an expert report in advance of testimony,” or “the data or other information

considered in forming the opinion,” or “all summary or supporting exhibits.” Nacchio, 519 F.3d

at 1152. Rather, expert disclosures in criminal cases require “minimal notice.” United States v.

Jiminez, 525 F. App’x 565, 567 (9th Cir. 2013).

                                          ARGUMENT

I.     Defendants’ Expert Disclosures Comply With Rule 16

       A.      Defendants Adequately Described Their Experts’ Proposed Opinions

       The government begins its brief with the argument that, even though Defendants’ expert

disclosures enumerate the “topics” about which the expert may testify, “most”—but not all—“of


                                                  4
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 5 of 18



the topics . . . completely omit any description of the witness’s opinion” and, therefore, fail to

comply with Rule 16. Gov’t Mot. to Exclude (“Gov’t Mot.”) (Dkt. No. 584), at 2. The government

fails to cite a single case explaining why Rule 16 requires more than Defendants have provided.

Nor does it identify which particular disclosures it believes are problematic. That is reason enough

to deny this aspect of the government’s motion.

       But the government’s argument also falls short on the merits. To begin with, Defendants’

responsibility under Rule 16 is merely to notify the government about the “nature of [the disclosed

experts’] opinions.” United States v. Galloway, 2018 WL 2303106, at *4 (D.N.M. May 21, 2018).

And despite the government’s argument to the contrary, expert disclosures indicating the “topics”

of potential testimony are sufficient to satisfy Rule 16 if they fairly capture underlying opinions.

For example, the Seventh Circuit found sufficient a disclosure explaining that an expert might

“testify at trial concerning the use of beepers, firearms, walkie-talkies, and Western Union wire

transfers in connection with the sale of narcotics” because that “statement notified the defendants

that the witnesses were of the opinion that certain paraphernalia and profile evidence were

frequently linked to the sale of narcotics.” United States v. Jackson, 51 F.3d 646, 650–51 (7th Cir.

1995). Indeed, courts have specifically rejected challenges premised on the argument that an

expert disclosure “only provide[s] a list of subjects . . . rather than describing the opinions or the

reasons for those opinions.” United States v. Shafi, 2018 WL 3159769, at *4 (N.D. Cal. June 28,

2018). For example, courts have found sufficient the disclosure that an expert would “testify about

background on the al-Nusrah Front and ISIS, prominent figures and violence committed by these

organizations, . . . and vocabulary used by individuals seeking to join.” Id. at *2. Courts have

also blessed the disclosure of an expert who would address topics including “how cellular




                                                  5
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 6 of 18



telephones and cellular networks operate.” See United States v. Martinez, 2015 WL 428314, at *1

(N.D. Cal. Jan. 30, 2015).

       Defendants’ disclosures satisfy the requirements of Rule 16 and are sufficiently detailed to

put the government on notice as to what opinions the defense experts plan to offer at trial. In fact,

the Defendants’ disclosures are at least as detailed as the government’s. For example, Defendants’

DEA experts, Ms. Avergun and Mr. Cote, have been disclosed to testify regarding their views on

“the responsibilities of controlled-substance registrants,” the reasonableness of a pharmaceutical

company’s “rely[ing] on the diligence that [its] wholesalers, logistics providers, and distributors

perform on pharmacies and other downstream registrants,” and the complex DEA registration and

oversight regime. See Dkt. No. 584-1 at 4. The government’s similar disclosure for its “C.S.A.

Expert,” Agent Todd Prough, discloses that he will testify about “the duties and responsibilities of

D.E.A. registrants when handling controlled substances,” “the mechanics of D.E.A. registration

and the reporting of suspicious activity,” “the use of mail order pharmacies to sell controlled

substances, direct shipping and the use of third party logistic carriers to transport controlled

substances.” Dkt. No. 584-2 at 2. The government cannot attack Defendants’ disclosures under

Rule 16 when their disclosures are no more thorough.2

       Moreover, it would be unreasonable to expect Defendants’ disclosures to be more detailed

than the government’s. After all, Defendants’ disclosures are by necessity responsive: Defendants

do not have the burden of proof, so they plan to present expert testimony only in response to the


2
  In its motion, the government notes that, in some circumstances, it incorporated various other
materials authored by its experts. Those supplemental materials, however, do not change the
analysis, because they are largely irrelevant to this case. See Defendants’ motions to exclude or
limit the testimony of Dr. Marshall, Dr. Fleischman, Mr. Rannazzisi, and the government’s
medical experts. See Dkt. Nos. 578, 579, 580, 583. Once the irrelevant supporting materials are
removed from consideration, the government’s disclosures are revealed to be even less detailed
than Defendants’ disclosures.


                                                 6
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 7 of 18



government’s case. See, e.g., Dkt. No. 584-1 at 6 (“Ms. Bates may present [opinions] responding

to the government’s allegations”) (emphasis added); Ex. 3 at 1 (“As Defendants noted in their

initial expert disclosure letter of October 1, 2018, each of Defendants’ affirmative experts may

also testify in rebuttal to the government’s experts on subjects that are within their expertise.”).

As a result, it would be impossible for Defendants to describe every opinion they expect to present

through their experts at this time.

       In addition, much of Defendants’ experts’ testimony will be factual testimony that will help

the jury to understand the evidence; accordingly, no “opinion” disclosure is necessary. In keeping

with their disclosures, Defendants will ask their experts to testify to certain facts that will assist

the jury in understanding the evidence in this case. For example, Defendants have disclosed that

Dr. Rosenberg may “explain[] the mechanisms, expression, and types of pain many patients

experience, including the effect of pain on patients and others.” Dkt. No. 584-1 at 2. Mr.

MacDonald and Ms. Bates may present data describing “Insys’s marketing, payor-relations, and

direct-marketing practices,” id. at 5–8, and Professor Fried, Mr. MacDonald, and Ms. Bates may

describe “Dr. Kapoor’s financial relationship with [Insys],” id. In these circumstances, there is no

“opinion” to disclose in relation to such testimony, and, as a result, Defendants need make no

further disclosures on these subjects. See, e.g., United States v. Sember, 2016 WL 1170886, at *1

(S.D. Ohio Mar. 25, 2016) (“[A]n expert need not testify as to opinions, but may assist the trier of

fact through testimony regarding facts within his expertise.”); United States v. Verges, 2014 WL

559573, at *5 (E.D. Va. Feb. 12, 2014) (holding that where an expert would testify to “the methods

and means utilized to import and distribute heroin into the United States and elsewhere,” it was

sufficient that the government had disclosed “general information” about such factual testimony);

United States v. Edwards, 887 F. Supp. 2d 63, 69 (D.D.C. 2012) (concluding that where experts




                                                  7
         Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 8 of 18



would provide “[a]n understanding of what [cell site information] is, how it is gathered and how

it is used by law enforcement” and “standard law enforcement techniques,” the disclosures setting

forth those topics of testimony contained a sufficiently “detailed overview”) (alteration in

original).

        B.     Defendants’ Data Analysis Experts Need Not Provide Details Of Their
               Analyses At This Stage

        The government also argues that the disclosures for two of Defendants’ experts—Ms. Bates

and Mr. McDonald—are not “accompanied by analyses or by a summary that describes the

witness’s opinions.” Gov’t Mot. at 2. That argument is misplaced. In criminal cases, experts—

including data analysis experts—need not explain the results of their analyses in their Rule 16

disclosures.

        Ms. Bates and Mr. McDonald were disclosed to testify, among other things, about their

analyses of “sales and prescription data” in response to the government’s allegations. Dkt. No.

584-1 at 5, 7–8. This may include “quantitative and statistical analyses” of “the relationship

between Insys’s provision of speaker payments and physicians’ prescribing of Subsys and other

TIRF products,” id. at 6, and “the materiality of certain alleged misstatements or omissions by

Insys Reimbursement Center employees to payors’ approval decisions,” among other subjects, id.

at 7. Here, too, Defendants have taken largely the same approach as the government. In disclosing

Ms. Horan—the FBI agent and forensic accountant whom Ms. Bates and Mr. MacDonald may

rebut—for example, the government explained that the witness may present “her analysis of,”

among other things, “prescription data” and certain financial statements. Dkt. No. 584-2 at 2. The

government did not disclose that analysis or explain what her conclusion would be.

        Rule 16 requires no more. It does not require “specific details, data, and exhibits on every

subject the witness may testify about.” Martinez, 2015 WL 428314, at *1–2. For example, in



                                                 8
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 9 of 18



Martinez, the government planned to call an expert to tell the jury where the defendants were at

the relevant time “based on information contained in call detail records, based on the cellsite

location accessed for a particular call, along with any attendant cell sector information.” 2015 WL

428314, at *1. The defendants asked the court to exclude the expert on the ground that “the

disclosure is insufficient because the expert had not yet . . . determined the relationship between

the locations of interest and the cell towers,” and they requested “(1) a more detailed technical

forensic report; [and] (2) a comprehensive document detailing the method, equipment, and

processes the expert used.” Id. at *2. That is, the defendants complained that the government had

not yet presented the expert’s underlying analysis, or even his ultimate opinion. Id. The court

rejected that argument, concluding that those “requests are unreasonable and go beyond what is

required by [Rule] 16.” Id. “The rule,” the court concluded, “does not require specific details,

data, and exhibits on every subject the witness may testify about.” Id. Because the government

had reported that the expert had “conducted cellsite location analysis for defendants’ cell phones

during the time of the events in question’ and “provided the defense with the underlying data

regarding [the expert’s] testimony,” the disclosure was sufficient. Id. at *1–2; see also Nacchio,

519 F.3d at 1151–52 (the rule applicable to criminal cases, unlike that in civil cases, does not

require “an expert report in advance of testimony” that contains “a complete statement of all

opinions the witness will express and the basis and reasons for them”) (internal quotation marks

omitted).

       Defendants’ disclosures in this case are similarly sufficient. Defendants disclosed the

analyses that Ms. Bates and Mr. MacDonald will perform and, critically, “provided the

[government] with the underlying data regarding [their] testimony”—Defendants explained that

Ms. Bates and Mr. MacDonald would rely on the publicly available “Medicare Provider Utilization




                                                9
         Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 10 of 18



and Payment Data: Part D Prescriber Public Use File” and “Open Payments Data,” and the

disclosure explained where those data may be found on the Internet. Dkt. No. 584-1 at 6, 8. The

government, in short, knows that Defendants’ experts may present analyses regarding the causal

connection between Insys’s speaker payments and prescriptions and the materiality of statements

the company made to insurance companies, among other topics, and it is free to use the data

Defendants provided to prepare to respond to those analyses.

         C.     The Remedy Sought By The Government Is Inappropriate

         As explained above, Defendants have satisfied Rule 16’s requirements. But in the event

that the Court has any reservations about any of Defendants’ disclosures, the exclusion remedy

sought by the government is plainly inappropriate. Because “few rights are more fundamental

than that of an accused to present witnesses in his own defense,” “courts should use particular

caution in applying the drastic remedy of excluding a witness altogether.” United States v. Lague,

2018 WL 3429127, at *1 (N.D. Cal. July 16, 2018) (quoting United States v. Finley, 301 F.3d

1000, 1018 (9th Cir. 2002)); see also United States v. Smithers, 212 F.3d 306, 317 (6th Cir. 2000)

(holding that “a criminal defendant’s relevant evidence may generally not be excluded on the basis

of a discovery sanction” and reversing defendant’s conviction where trial court excluded the

defendant’s expert due to tardy disclosure). In particular, “[e]xclusion is an appropriate remedy

for a [defendant’s] discovery rule violation” only if “the omission was willful and motivated by a

desire to obtain a tactical advantage,” Lague, 2018 WL 3429127, at *1 (quoting Finley, 301 F.3d

at 1018) (emphasis omitted), and “substantially prejudice[d] the government in its ability to find

its own expert and conduct similar testing,” United States v. Dorsey, 45 F.3d 809, 816 (4th Cir.

1995).

         The government has offered no evidence to prove—indeed, does not even mention the

requirement that it prove—that Defendants acted out of an improper strategic motive, or that the


                                               10
       Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 11 of 18



government has been “substantially prejudice[d]” by Defendants’ conduct. Id. Defendants

transmitted their disclosures to the government on October 1, the deadline set by the Court, and

the government did not so much as suggest that Defendants’ disclosures were inadequate until the

parties met and conferred regarding the government’s December 5 motion, more than two months

later. Nor did the government seek to disclose any rebuttal witnesses in response to Defendants’

medical or statistical experts, make any substantive Daubert argument to exclude those experts, or

indicate that Defendants’ disclosures prevented it from doing either.          Accordingly, while

Defendants stand by their disclosures in full, if the Court has any concerns about them the

appropriate remedy would be supplementation, not exclusion of the expert witnesses.

II.    The Government Has Put The Regulatory Regime At Issue, And Defendants Must Be
       Allowed To Respond

       The government next challenges the disclosures for three defenses experts—the DEA

experts, Ms. Avergun and Mr. Cote, and the corporate governance expert, Professor Fried—who,

they claim, “will testify about requirements of different aspects of the law.” Gov’t Mot. at 7. As

an initial matter, Professor Fried will do no such thing; he will explain “the roles and

responsibilities of members of the boards of directors of public companies,” Dkt. No. 584-1 at 7—

which the government suggests will touch on legal issues—but that testimony will draw on his

extensive experience studying and working with such companies, and it will help the jury

understand how the Insys Board of Directors interacted with management, employees, and

shareholders. It is not testimony about any legal issue in this case. Instead, it will help the jury

understand a subject—Insys’s corporate governance—that is critical to understanding Dr.

Kapoor’s role as Chairman of the Board.

       With respect to the DEA experts, meanwhile, the government wants it both ways. The

government has alleged that Defendants had the specific intent to circumvent DEA regulations—



                                                11
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 12 of 18



that they “engaged in conduct to prevent detection of their illegal activities by the DEA and

others,” which consisted of entering into direct shipping agreements intended “to reduce the

possibility of the wholesaler reporting suspicious activity to the DEA,” SSI ¶¶ 71, 73. And the

government has disclosed two experts to discuss various DEA regulations: DEA Special Agent

Todd Prough, and Joseph Rannazzisi, the agency’s former Deputy Assistant Administrator. See

Dkt. No. 584-2 at 2; Ex. 2 at 2. Yet at the same time, the government objects to similar testimony

from Ms. Avergun and Mr. Cote, whom Defendants have disclosed only because the government

put the relevant issues in play.

       The government’s objections are difficult to square with its own approach.              The

government says that Mr. Prough will explain “the duties and responsibilities of D.E.A.

registrants,” Dkt. No. 584-2 at 2, and that Mr. Rannazzisi will testify regarding “the duties and

obligations placed upon DEA registrants,” Ex. 2 at 2. And yet the government objects to Ms.

Avergun or Mr. Cote testifying regarding “the responsibilities of controlled-substance registrants.”

Gov’t Mot. at 3 (quoting Dkt. No. 584-1 at 4, 5).




                                                12
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 13 of 18



                                                        The government clearly intends to address

these same issues at trial. Its position appears to be that while its witnesses may testify about the

applicable regulations to bolster the charges, Defendants cannot employ experts to respond to that

testimony, or to the government’s other efforts to bring these issues into the case. That cannot be

so.

       The rules of evidence, moreover, permit instruction on any “relevant matters beyond the

understanding of a typical juror” as “an appropriate function of an expert witness.” In re Bard

IVC Filters Prods. Liab. Litig., 2017 WL 6523833, at *4 (D. Ariz. Dec. 21, 2017). Even “[l]egal

opinions by experts may be admitted,” courts have explained, “if the subject is the application of

a complex regulatory standard to a specific factual background.” Cervenec v. Borden Dairy Co.

of Fla., LLC, 2015 WL 13187075, at *3 (S.D. Fla. Dec. 9, 2015). For this reason, expert witnesses

have been allowed to testify regarding the structure and application of FDA regulations, see In re

Flonase Antitrust Litig., 884 F. Supp. 2d 184, 198 (E.D. Pa. 2012), corporate governance

standards, see Crown Cork & Seal Co., Inc. Master Ret. Trust v. Credit Suisse First Bos. Corp.,

2013 WL 978980, at *6–7 (S.D.N.Y. Mar. 12, 2013), and Medicare regulations, see United States

v. Gold, 743 F.2d 800, 817 (11th Cir. 1984).

III.   Defendants’ Experts Must Be Allowed To Explain How The Pharmaceutical Industry
       Works

       Finally, the government suggests that Defendants’ proposed expert testimony about

“industry practices and customs” should be excluded as irrelevant “unless and until[] there is

evidence that a particular Defendant knew about, or relied upon the advice of, a particular expert

opinion.” Gov’t Mot. at 7. In particular, the government challenges four of Defendants’ experts—

Ms. Avergun, Mr. Cote, Mr. Edgar, and Professor Fried—for having proposed opinions regarding

“generic industry custom and practice.” Id. at 3.



                                                 13
        Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 14 of 18



       Once again, the government wants to have its cake and eat it too. At every turn, the

government has insinuated that Defendants are guilty because they were out of step with the rest

of the industry.




       The implication of this evidence and these assertions is clear: Defendants are guilty, in the

government’s view, because Insys does not fit the government’s uninformed conception of a

“normal” pharmaceutical company. The government should not be allowed to present such

evidence—to tar Defendants with suggestions of their coworkers’ potentially distasteful (but

lawful) practices, and to insinuate that the jury should convict Defendants because Insys’s

marketing approach, its corporate culture, and its business success were outside the norm. But if

the Court permits this line of argument from the government, Defendants must be allowed to

respond. For example, Defendants must be able to explain, through Professor Fried, that Insys’s

practice of paying significant bonuses to sales representatives is typical for pharmaceutical

companies, especially young ones.3 More generally, if the government is permitted to argue that



3
 The government attempts to shoehorn testimony into the rubric of “generic industry custom and
practice” even where that label does not fit. For example, the government asserts that Professor
Fried “will testify about industry ‘incentives’ of board members and other corporate employees.”

                                                14
       Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 15 of 18



Insys’s allegedly atypical practices can form the basis for criminal liability, Defendants must be

allowed to explain to the jury that the practices the government demonizes—Insys’s speaker

program, the Reimbursement Center, direct shipping, and off-label prescribing, among many

others—are neither unusual nor illegal.

       In any case, Defendants’ industry-practice expert testimony stands on its own: It is

admissible “[i]f [the] expert credibly testifies that most people in the industry would have known

about” the comparison. See Ratajczak v. Beazley Sols. Ltd., 2015 WL 5444906, at *2 (E.D. Wis.

Sept. 15, 2015). This is because, given that evidence, the “jury could draw an inference about

[Defendants’] knowledge even though the expert was not a direct witness to their actual mental

state.” Id. Defendants should be given an opportunity to lay this foundation with their experts on

the stand. In addition, the government concedes that this testimony will be relevant if Defendants

present evidence that they were aware of the relevant industry norms at the time. Gov’t Mot. at 7.

Defendants may offer such evidence at trial, and it would be premature for the Court to exclude

Defendants’ experts on this basis now.

       The cases on which the government relies are inapposite, as they all involve defendants

who argued that they lacked the necessary scienter because they were ignorant of or confused




Gov’t Mot. at 4. But Defendants did not use the word “industry” in their disclosure; the
government appended the word to an unrelated phrase to give the impression that Defendants
proposed testimony that they did not. In fact, Professor Fried’s testimony regarding the incentives
of board members and other corporate employees will not compare Insys’s corporate governance
to standard industry practice. Instead, Professor Fried will explain the incentives facing Insys’s
leaders and how those incentives might have affected their own behavior. But, in any case, this
testimony is admissible. See S.E.C. v. Das, 2011 WL 4375787, at * 9 (D. Neb. Sept. 20, 2011)
(allowing an expert to testify “about the duties of CFOs under Delaware law” and “industry
standards, i.e., practices and procedures generally used in corporate governance”); Crown Cork &
Seal Co., 2013 WL 978980, at *6–7 (allowing testimony from a professor of “corporate finance,
corporations, corporate acquisitions, and law and economics” on “those subjects for which he has
knowledge of relevant industry customs, practices, and standards”) (emphasis added).


                                                15
       Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 16 of 18



about the law. United States v. Patwardhan, 2009 WL 2190191 (C.D. Cal. July 18, 2009), aff’d,

422 F. App’x 614 (9th Cir. 2011), is representative. In Patwardhan, the defendant sought to

establish his good faith as a defense by pointing to expert testimony describing the confusion

“among the general public” about the law and the rules. Id. at *1. In those circumstances, the

court excluded evidence that “everyone was doing it,” because it concluded that that evidence

would tend to prove that the defendant was ignorant of the law only if he or she knew about a

contrary common practice. And the court declined to admit the expert’s testimony because “there

was no connection between the proffered testimony regarding general confusion of the public . . .

and the Defendant’s acts.” Id. Here, by contrast, Defendants do not plan to argue that they lacked

the necessary scienter because they were ignorant of the law, and they do not expect any expert to

testify about general “confusion” as to what the law requires. Instead, Defendants seek to present

expert testimony about industry practice for the other legitimate reasons described here.

                                        CONCLUSION

       For the foregoing reasons, the Court should deny the government’s motion to exclude

Defendants’ experts.




                                                16
       Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 17 of 18



Dated: December 19, 2018                     Respectfully submitted,
/s/ Steven A. Tyrrell                       /s/ Beth A. Wilkinson
Steven A. Tyrrell (admitted pro hac vice)   Beth A. Wilkinson (admitted pro hac vice)
steven.tyrrell@weil.com                     bwilkinson@wilkinsonwalsh.com
Patrick J. O’Toole, Jr. (BBO# 559267)       Alexandra M. Walsh (admitted pro hac vice)
patrick.otoole@weil.com                     awalsh@wilkinsonwalsh.com
Weil, Gotshal & Manges LLP                  Kosta S. Stojilkovic (admitted pro hac vice)
2001 M Street NW                            kstojilkovic@wilkinsonwalsh.com
Washington, D.C. 20036                      Wilkinson Walsh + Eskovitz LLP
Telephone: (202) 682-7213                   2001 M Street NW
                                            Washington, D.C. 20036
Attorneys for Richard Simon                 Telephone: (202) 847-4000

/s/ Michael Kendall                         Brien T. O’Connor (BBO# 546767)
Michael Kendall (BBO# 544866)               brien.o’connor@ropesgray.com
michael.kendall@whitecase.com               Aaron M. Katz (BBO# 662457)
Alexandra Gliga (BBO# 694959)               aaron.katz@ropesgray.com
alexandra.gliga@whitecase.com               Ropes & Gray LLP
White & Case LLP                            Prudential Tower 800 Boylston Street
75 State Street                             Boston, MA 02199
Boston, MA 02109                            Telephone: (617) 951-7000
Telephone: (617) 939-9310
                                            Attorneys for Dr. John Kapoor
Attorneys for Joseph Rowan
                                            /s/ Peter C. Horstmann
/s/ Tracy A. Miner                          Peter C. Horstmann (BBO# 556377)
Tracy A. Miner (BBO# 547137)                pete@horstmannlaw.com
tminer@demeollp.com                         Law Offices of Peter Charles Horstmann
Megan Siddall (BBO# 568979)                 450 Lexington Street, Suite 101
msiddall@demeollp.com                       Newton, MA 02466
Demeo LLP                                   Telephone: (617) 723-1980
200 State Street
Boston, MA 02109                            Attorney for Sunrise Lee
Telephone: (617) 263-2600

Attorneys for Michael Gurry




                                            17
       Case 1:16-cr-10343-ADB Document 624 Filed 12/19/18 Page 18 of 18



                            LOCAL RULE 7.1 CERTIFICATION

        Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel for Dr. Kapoor have in good
faith conferred with counsel for the government to resolve or narrow the issues presented by this
motion, and that the disputed issues remain unresolved.

                                             /s/ Beth A. Wilkinson
                                             Beth A. Wilkinson
                                             Counsel for Dr. John Kapoor


                                CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document will be served on all counsel of record through
the ECF system.

                                             /s/ Beth A. Wilkinson
                                             Beth A. Wilkinson
                                             Counsel for Dr. John Kapoor
